DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,779,150. Although the claims at issue are not identical, they are not patentably distinct from each other because they are an obvious variant of each other.
Instant Application
U.S. Patent No. 9,779,150
Claim 1:
A method of generating data visualizations, comprising: 

at a computing device having one or more processors and memory: 

retrieving a set of tuples from a database according to user selection, each tuple comprising a same set of fields; 


identifying a relation between tuples, the relation comprising a non-empty set of ordered pairs of tuples from the set of tuples; 

receiving user selection of a base tuple from the set of tuples; forming a filtered subset of tuples consisting of the selected base tuple and those tuples that are connected to the selected base tuple by a sequence of tuples that are related by the relation; 








receiving user selection of an aggregation level consisting of one or more fields from the same set of fields; and 

generating and displaying a data visualization by aggregating the filtered subset of tuples at the selected aggregation level to form a set of aggregated tuples, and displaying each aggregated tuple as a visible mark.
Claim 1:
A method of filtering data in data visualizations, comprising: 

at a computing device having one or more processors and memory: 

retrieving a set of tuples from a database according to user selection, wherein each tuple comprises a same set of fields; 

identifying a relation between tuples, wherein the relation comprises a non-empty set of ordered pairs of tuples from the set of tuples; 

receiving selection of one or more filter conditions for the tuples, including a filter condition that limits the set of tuples to those tuples that are connected to a selected base tuple, wherein a respective tuple is connected to the selected base tuple when there is a non-negative integer n and a sequence of tuples t0, t1, . . . , tn with (ti-1, ti) in the relation for i=1, 2, . . . , n and either t0=the respective tuple and tn=the selected base tuple, or t0=the selected base tuple and tn=the respective tuple; 

receiving a selection of an aggregation level, which includes one or more fields from the set of tuples; and 

generating and displaying a data visualization based on aggregating the set of tuples at the selected aggregation level to form a set of aggregated tuples, wherein each aggregated tuple is displayed as a visible mark, and wherein each tuple that satisfies all of the filter conditions is included in an aggregated tuple, and each tuple that fails one or more of the filter conditions is not included in an aggregated tuple.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit the additional elements "wherein a respective tuple is connected to the selected base tuple when there is a non-negative integer n and a sequence of tuples t0, t1, . . . , tn with (ti-1, ti) in the relation for i=1, 2, . . . , n and either t0=the respective tuple and tn=the selected base tuple, or t0=the selected base tuple and tn=the respective tuple; and wherein each tuple that satisfies all of the filter conditions is included in an aggregated tuple, and each tuple that fails one or more of the filter conditions is not included in an aggregated tuple" of claims 1-17 of U.S. Patent No. 9,779,150 to arrive at the claims 1-20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 5-7, 10, 12-14, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helfman et al (US 2009/0013287 A1) in view of Chen et al (US 2013/0290352 A1).
As to claim 1, 10, and 17, Helfman teaches A method of generating data visualizations, comprising: at a computing device having one or more processors and memory (see [0117] and [0119]): retrieving a set of tuples from a database according to user selection (see [0057] – [0058] and also [0016] for tuple description by way of the dataset is in the form of a table in a database, the rows of the table may be represented by treemap cells and the columns of the table may represent various data dimensions.), each tuple comprising a same set of fields (columns within the hierarchy) (see [0058] - FIG. 4 shows an exemplary hierarchy table. In one embodiment, the hierarchy table 400 has two columns: Group_Name and Depth_Level. In this example, the group name column is a string data type and the depth level column is an integer data type. Each row in the hierarchy table associates a column from the dataset 300 with a level of hierarchy. The first level of hierarchy includes the column names Organization, Customer, Planner, Item_Category, and Days_Late. The second level of hierarchy includes the column names Customer, Days_Late, Item_Category, and Organization.); receiving user selection of a base tuple from the set of tuples; forming a filtered subset of tuples consisting of the selected base tuple and those tuples that are connected to the selected base tuple by a sequence of tuples that are related by the relation (leaf node within a hierarchy) (see [0092] - filtering based on user selection of individual graphical elements. At step 1110, individual graphical elements, such as cells, to filter are determined. In one embodiment, a user may select a graphical element for filtering. The graphical element may be a group element or a leaf element. A group element may represent a group of data values. A leaf element, for example a leaf node, may represent a single data value at the lowest level of hierarchy.); receiving user selection of an aggregation level (aggregate function and values) consisting of one or more fields from the same set of fields (hierarchical groupings) (see [0060] - [0067]); and generating and displaying a data visualization by aggregating the filtered subset of tuples at the selected aggregation level to form a set of aggregated tuples, and displaying each aggregated tuple as a visible mark (see [0075] - aggregate values for the highest level of hierarchy have been determined, processing continues to step 260 where layout is performed in a graphical layout area. In the context of treemap data visualizations, areas for layout are determined from the top level of hierarchy to the lowest level of hierarchy.), wherein each aggregated tuple is displayed as a visible mark (see [0075] - treemap component 510 of FIG. 5 shows the area occupied by the groups within each level of hierarchy is proportional to the magnitude of the group's value for area. It should be noted that not all graphical attributes may be proportional to the group value. For example, the treemap 510 shows the Organization groups (i.e., Fort Worth, San Antonio, and Budapest) and the Customer groups (i.e., Target, Sports Authority, Costco, etc.) without the color graphical attribute and are all the same shade of gray.).
Helfman fails to explicitly recite identifying a relation between tuples, the relation comprising a non-empty set of ordered pairs of tuples from the set of tuples.
However, Chen teaches identifying a relation between tuples, the relation comprising a non-empty set of ordered pairs of tuples from the set of tuples (see [0010] – Chen discloses joining two or more input sets and ordered pairs are identified as ordered tuples.).
At the time of the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the teachings of Helfman to incorporate the concatenation for relations as taught by Chen for the purpose of allowing a wide range of operations with significantly reduced processor overhead (see Chen [0014]).
As to claim 5, 12, and 19, Helfman teaches receiving user selection of an aggregate filter condition (aggregation function) that is applied to the aggregated tuples and based on the relation, wherein aggregated tuples that fail the aggregate filter condition are not displayed in the data visualization (see [0093]-[0094]).
As to claim 6, 13, and 20, Helfman teaches aggregate filter condition limits the set of aggregated tuples to those with at least a minimum number of connections (parent to child relationship) to other aggregated tuples (see [0093]-[0094]).
As to claim 7 and 14, Helfman teaches wherein the relation corresponds to a field f in the set of fields, and wherein the relation consists of tuples (t1, t2) for which t1 and t2 have a same field value for the field f (see [0058] - FIG. 4 shows an exemplary hierarchy table. In one embodiment, the hierarchy table 400 has two columns: Group_Name and Depth_Level. In this example, the group name column is a string data type and the depth level column is an integer data type. Each row in the hierarchy table associates a column from the dataset 300 with a level of hierarchy. The first level of hierarchy includes the column names Organization, Customer, Planner, Item_Category, and Days_Late. The second level of hierarchy includes the column names Customer, Days_Late, Item_Category, and Organization.).
Helfman fails to explicitly recite wherein the relation consists of ordered pairs of distinct tuples (t1, t2).
However, Chen teaches wherein the relation consists of ordered pairs of distinct tuples (t1, t2) (see [0010]).
At the time of the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the teachings of Helfman to incorporate the concatenation for relations as taught by Chen for the purpose of allowing a wide range of operations with significantly reduced processor overhead (see Chen [0014]).
Allowable Subject Matter
Claims 2-4, 8-9, 11, 15-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
NOTE: Along with rewriting one or more of the above dependent claims in independent form, the double patenting rejection would need to be overcome in order to issue an allowance.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/          Primary Examiner, Art Unit 2161